Citation Nr: 0830457	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left hand injury.  

2.  Entitlement to a compensable rating for residuals of 
abdominal exploration with cholecystectomy and laceration of 
the liver.  

3.  Entitlement to a compensable rating for residuals of 
lacerations of the face.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, MS.  

In June 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge and provided testimony on all 
issues expect the service connection claim for PTSD.  A 
transcript of the hearing is in the record.  During the 
hearing, the veteran withdrew his claim for pension benefits.  

The issues of a compensable rating for residuals of abdominal 
exploration with cholecystectomy and laceration of the liver, 
a compensable rating for residuals of lacerations of the face 
and service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of a left hand injury are manifested by a 
decrease in metacarpophalangeal flexion to 30 degrees and 
extension to 20 degrees; the residuals of a left hand injury 
do not demonstrate ankylosis.  


CONCLUSION OF LAW

The criteria for a higher rating of 10 percent for residuals 
of a left hand injury have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5218; 4.73, Diagnostic Code 5309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
become worse.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim, that is, the date of receipt of the claim, and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). The 
Diagnostic Codes under which the claimant is rated contain 
criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

To the extent that the VCAA notice pertaining to a disability 
rating and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The claim was not subsequently readjudicated 
after the substantial content-complying VCAA, but the timing 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence and to address the 
claim at a Board hearing, which he did.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claim, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The RO has obtained VA records, and afforded the veteran a VA 
examination.  The veteran has not contended - nor is there 
any record in the file to show - that there has been a 
material change in the disability since the August 2003 
examination to warrant a reexamination. 38 C.F.R. § 3.327(a). 
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.



Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," regardless whether it 
is an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Residuals of the veteran's left hand injury have been 
assigned a non-compensable rating under Diagnostic Code 5218.  
Under Code 5218, unfavorable ankylosis of the long, ring, and 
little fingers (Diagnostic Code 5218) for the nondominant 
hand warrants a 20 percent rating and a 30 percent rating for 
the dominant hand.  

Another applicable Code is Diagnostic Code 5309.  38 C.F.R. § 
4.73, Diagnostic Code 5309 (Muscle Group IX).  This Code sets 
forth that Muscle Group IX includes those muscles responsible 
for strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements. Muscles 
listed as part of this group include the thenar eminence; the 
short flexor, the opponens and the abductor and adductor of 
the thumb; hypothenar eminence, the short flexor, the 
opponens and the abductor of the little finger; the four 
lumbricales; and the four dorsal and three palmar interossei.  
A note to this Code indicates that since the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., injuries to Muscle Group IX should be 
rated on limitation of motion, with a minimum 10 percent 
rating.  See 38 C.F.R. § 4.73, DC 5309.

Factual Background

Service treatment records show that on VA examination in 
October 1969, the veteran had a piece of metal in his left 
hand over the palmer aspect of the left fifth metacarpal.  X-
rays in November 1969 show a very small foreign body in the 
region of the fifth MP joint.  There were no other 
significant abnormalities. 

Post-service, on VA examination in April 1979, the veteran 
indicated that during service, in 1966, he had a shell 
fragment wound.  On physical examination, there was a small 
area of tenderness on the palm side at the fifth metacarpal.  
Accompanying x-rays show bone and joint spaces of the left 
hand were intact, there was no soft tissue abnormality.  

On VA examination in February 1983, the veteran had full 
range of motion of hand and fingers.  The examiner noted 
there may have been a small foreign body in the tissue near 
the fifth metacarpal head.  Accompanying x-rays of the left 
hand show there was a small 1 mm. rounded density noted 
medial to the fifth metacarpophalangeal joint, which was 
present on examination in April 1979 and most likely 
represented a foreign body in light of the clinical history.  
Additionally, a second small 1 mm. rounded density was noted 
lateral to the fifth metacarpal joint, which may have 
represented a foreign body or an accessory ossicle.  A 3 mm. 
amorphous density was noted along the volar aspect of the 
middle phalanx of the fifth digit, which may also have been a 
foreign body and was new when compared to examination of 
April 1979.  

On VA examination in August 2003, the veteran reported he had 
decreased grip in his left hand.  Physical examination shows 
he had a scar in the palm of his left hand, which was 
approximately 2.5 cm with minimal keloid formation and was 
nontender.  Metacarpophalangeal flexion was decreased to 30 
degrees and extension was decreased to 20 degrees.  The 
fingers showed normal range of motion.  The veteran had 75 
percent grip strength in his left hand compared to his right 
hand.  Accompanying x-rays show no evidence of fracture, bone 
destruction or metallic fragments.  The diagnosis was left 
hand decreased metacarpophalangeal range of motion due to 
shrapnel injury sustained in Vietnam with no residuals shown 
on x-ray.  

In June 2006 the veteran testified that problems of grip in 
his left hand could affect his employment on regular basis.  

Analysis

In the instant case, the evidence, discussed above, has not 
demonstrated that the veteran has ankylosis in his left hand 
and a compensable rating under Diagnostic Code 5218 is not 
warranted.  A separate evaluation for the scar on the 
veteran's left hand is not warranted as it appears to be the 
residual of an intervening post-service injury.  The scar is 
first documented in August 2003, and does not appear on 
previous examinations of record.  

On VA examination in August 2003, the veteran had 
metacarpophalangeal flexion decreased to 30 degrees and 
extension was decreased to 20 degrees.  Under such 
circumstances, the Board finds that the veteran had 
limitation of motion in his left hand as a result of his in-
service shell fragment wound.  38 C.F.R. § 4.73, DC 5309.  
Therefore, the veteran meets the criteria for a 10 percent 
rating under Diagnostic Code 5309.  

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for such a 
rating.  In this case, the disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

A disability rating of 10 percent for residuals of a left 
hand injury is granted, subject to the law and regulations 
governing the award of a monetary benefit.


REMAND

On VA examination in August 2003, the examiner found the 
veteran had abdominal scars due to an in-service car accident 
resulting in an exploratory laparotomy and cholecystectomy.  
The examiner indicated there was no sequelae or functional 
impairment.  In June 2006, the veteran testified that his 
abdominal scars were painful, he experienced digestive 
problems, weight loss and diarrhea.  Under the circumstances 
of this case, a new VA examination is warranted to determine 
the current level of disability of the veteran's residuals of 
abdominal exploration with cholecystectomy and laceration of 
the liver.  

As for residuals of laceration of the face, during service, 
in November 1970, the veteran was in an automobile accident 
and sustained multiple facial lacerations which were sutured.  
On VA examination in August 2003, the veteran was evaluated 
for a 3 cm. horizontal scar in the left nasolabial fold and a 
2 cm tracheostomy scar.  During the Board hearing in June 
2006, the veteran's representative showed the veteran had 
numerous scars, including from the top of his lip to his 
nose, a number of scars over the left side of his eyebrow, 
side of face and a tracheotomy scar.  A new VA examination is 
needed to evaluate the veteran's facial scars associated with 
his in-service automobile accident.  

As for service connection for PTSD, the veteran's DD 214 Form 
shows that the veteran served in Vietnam and his awards 
include a Purple Heart and Combat Medics Badge.  On VA 
examination in August 2003, the veteran reported treating 
wounded guys on the field.  His diagnosis was PTSD features, 
but not meeting diagnostic criteria.  The examiner indicated 
the veteran had some difficulty with insomnia and Vietnam-
related dreams.  The veteran remembered not being able to 
rescue friends who died in Vietnam.  One associate stepped on 
a mine and the other was in an armored personnel carrier that 
ran over a mine and burst into flames.  The examiner also 
noted the veteran was a psychologically uncomplicated 
individual who probably under-reported his symptoms.  In June 
2006, the veteran testified that helicopter noise reminded 
him of Vietnam.  Given that the veteran is a combat veteran 
and increasingly has manifested PTSD symptoms, a VA 
examination is warranted to determine whether the veteran 
currently meets the criteria for a PTSD diagnosis.  

Accordingly, the case is REMANDED for the following actions:

1.  Proper VCAA notice should be sent to 
the veteran to include (a) the information 
and evidence not of record that is 
necessary to substantiate his service 
connection claim for PTSD, (b) the 
information and evidence that VA will seek 
to provide, and (c) the information and 
evidence that the veteran is expected to 
provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should advise 
the veteran of the evidence necessary to 
establish an effective date and disability 
ratings for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should ensure VCAA compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) to include the effect that the 
current disabilities have on the veteran's 
employment and daily life and general 
notice of the pertinent rating criteria.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Schedule the veteran for VA 
examination to determine the current level 
of impairment due to the service-connected 
residuals of abdominal exploration with 
cholecystectomy and laceration of the 
liver.  The claim folders must be made 
available to the examiner for review. 

The examiner should indicate: 

a).  Whether the veteran has scars which:

i.)  Exceed 6 square inches (39 sq. 
cm.), are deep or cause limited 
motion; 

ii.)  Are superficial, unstable and 
painful on examination; 

b).  Whether the residuals of the 
veteran's gall bladder removal result in 
mild symptoms;

c).  Whether the veteran has pulling pain 
on attempting to work or aggravated by 
movements of the body, or occasional 
episodes of colic pain, nausea, 
constipation (alternating with diarrhea) 
or abdominal distension; 

d).  Whether the veteran has weakness, 
anorexia, abdominal pain and malaise; and

e).  Whether the veteran has intermittent 
fatigue, malaise and anorexia, or; 
incapacitating episodes (requiring bedrest 
and treatment by a physician) (with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total 
duration of at least one week, but less 
than two weeks, during the past 12 months.  

3.  Schedule the veteran for VA 
examination to determine the current level 
of impairment due to the service-connected 
residuals of lacerations to the face.  The 
claim folders must be made available to 
the examiner for review. 

The examiner should indicate: 

a).  Whether the veteran has scars that 
are superficial, unstable and painful on 
examination; 

b).  Whether the scars are manifested by 
one of the following characteristics of 
disfigurement: 

i).  A scar 5 or more inches (13 or 
more cm.) in length;

ii).  A scar at least one-quarter 
inch (0.6 cm.) wide at the widest 
part; 

iii).  The surface contour of any 
scar is elevated or depressed on 
palpation; 

iv).  A scar is adherent to 
underlying tissue;  

v).  The skin is hypo-or hyper-
pigmented in an area exceeding six 
square inches (39 sq. cm.);  

vi).  The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); 

vii).  Underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.); or 

viii).  Skin indurated and inflexible 
in an area exceeding six square 
inches (39 sq. cm.). 

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, should be made available to the 
examiner.  The examiner should indicate 
whether the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
The examiner should note that the veteran 
has had some difficulty with insomnia and 
Vietnam-related dreams and that  
helicopter noises reminded him of Vietnam.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, the 
examiner should indicate whether it is 
related to the veteran's in-service combat 
stressor.  

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case by a Decision Review Officer and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


